Case 0:20-cv-61471-RS Document 16 Entered on FLSD Docket 10/07/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-61471-CIV-SMITH

 NANA MENSAH,

        Plaintiff,
 v.

 LM GENERAL INSURANCE COMPANY,

       Defendant.
 ____________________________________/


                     ORDER SETTING CIVIL TRIAL DATE,
          PRETRIAL DEADLINES, AND REFERRAL TO MAGISTRATE JUDGE

        THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

 December 6, 2021. If the case cannot be tried during the two-week period, it will be re-set for each

 successive trial calendar until it is tried or resolved. The Calendar Call will be held at 9:00 a.m. on

 November 30, 2021. The parties shall adhere to the following schedule:

      1. Joinder of any additional parties and filing of motion to amend the
         pleadings by                                                                     January 8, 2021

      2. Parties shall select a mediator pursuant to Local Rule 16.2 and shall
         schedule a time, date, and place for mediation by                              December 1, 2020

      3. Plaintiffs shall disclose experts, expert witness summaries, and
         reports as required by Fed. R. Civ. P. 26(a)(2) by                                  May 21, 2021

      4. Defendant(s) shall disclose experts, expert witness summaries, and
         reports as required by Fed. R. Civ. P. 26(a)(2) by                                   June 4, 2021

      5. Exchange of rebuttal expert witness summaries and reports as
         required by Fed. R. Civ. P. 26(a)(2) by                                             June 18, 2021

      6. Written lists containing the names and addresses of all fact
         witnesses intended to be called at trial by                                          June 1, 2021

      7. Fact discovery shall be completed by                                                June 18, 2021

      8. Expert discovery shall be completed by                                              June 30, 2021
Case 0:20-cv-61471-RS Document 16 Entered on FLSD Docket 10/07/2020 Page 2 of 2



     9. Mediation shall be completed by                                                March 1, 2021

     10. Dispositive motions, including summary judgment and Daubert,
         shall be filed by                                                                July 6, 2021

     11. Deposition designations and counter designations shall be filed by         September 7, 2021

         The parties shall meet and confer prior to submitting the deposition
         designations and counter-designations in a good faith effort to
         resolve objections. Failure to comply with the deadline and the
         meet and confer may result in objections being stricken or other
         appropriate sanctions.

     12. All pretrial motions and memoranda of law, including motions in
         limine, shall be filed by                                                  November 5, 2021

         Prior to filing any motions in limine, the parties shall meet and confer
         in a good faith effort to resolve any issues. If a party has multiple
         motions in limine, they shall be filed as a single omnibus motion. All
         motions in limine and the responses shall be limited to one page per
         issue. No replies shall be permitted.

     13. Joint pretrial stipulation, proposed joint jury instructions, proposed
         joint verdict form, and/or proposed findings of fact and conclusions
         of law shall be filed by                                                   November 5, 2021

         When the parties cannot agree on specific jury instructions, the
         submitted instructions shall clearly indicate which party has
         proposed the specific instruction.



                           REFERRAL TO MAGISTRATE JUDGE
        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 1 of the Magistrate Rules of the Southern

 District of Florida, ALL NON-DISPOSITIVE PRETRIAL MOTIONS, including all discovery

 and all motions for attorney’s fees, costs, and sanctions, are REFERRED (PTN) to Magistrate

 Judge [Valle/Louis/Matthewman] for appropriate resolution.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of October, 2020.




 Copies to: Counsel of Record
